Action in equity for rescission of a transaction between plaintiff and defendant, wherein plaintiff paid to defendant, in June, 1930, $37,164 and received 163 units of Hibernia Trust Company and Hibernia Investment Company, Inc. Plaintiff also seeks restoration of said sum with interest from June, 1930. Interlocutory judgment ordering a rescission of the transaction and that defendant account to plaintiff, and appointing a referee to take such account and compute plaintiff’s damages, unanimously affirmed, with costs. No opinion. Present ■—Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.